Case 2:18-cv-02714-JPM-tmp Document 1-6 Filed 10/15/18 Page 1 of 3   PageID 68




                       EXHIBIT D
       Case 2:18-cv-02714-JPM-tmp Document 1-6 Filed 10/15/18 Page 2 of 3                      PageID 69




Subject:                       FW: Plush Paws - Fwd: Your Report of Rights Infringement on Amazon.com




       From: "notice@amazon.com" <notice@amazon.com>
       Subject: Your Report of Rights Infringement on Amazon.com
       Date: July 19, 2015 at 10:22:56 PM MST
       To: "info@versaliving.com" <info@versaliving.com>
       Reply-To: "notice@amazon.com" <notice@amazon.com>

       Hello,

       Amazon respects the intellectual property of others and requires that sellers posting on our site
       do the same. Based on the information in your complaint, we have removed the items listed at
       the end of this message.


       Best regards,
       Seller Performance
       Amazon.com
       http://www.amazon.com

       Items Removed from Amazon.com
       =========================================
       UctechDirect
       ASIN: B00XP5TZJ4, Yowag Dog Seat Cover with the Best Nonslip Waterproof Rubber
       Backing and Seat Anchors for Most Cars, Trucks, and Suvs

       DogStuff-4u
       ASIN: B00UW2DB8O, Premium Bench Car Seat Cover For Pet + FREE PET SEATBELT,
       Protect Leather, Cloth from Dog Cat Kid. Water Resistant, Machine Washable, Cars, SUV &
       Trucks-(Size: Reg 54", Tan) by Downtown Pet Supply

       SPARK PRODIGY LLC
       ASIN: B00TF4DHGG, PRIME DAY SALE - Pet Seat Cover with Seat Anchors - Waterproof
       Non-slip Rubber Backing with Bonus Pair of Best Harness and Seat Belt for Cars, Trucks, Suv's
       and Vehicles

       Lanyar
       ASIN: B00XXKXQS2, Lanyar Microfiber Dog Car Bucket Seat Cover for Pets Seat Protector,
       Dark Grey

       STRONG CAMEL USA
       ASIN: B0107QVD8E, Strong Camel Waterproof Pet Car Auto Back Seat Cover Travel
       Hammock Dog Cat Mat--GREY color

       Onix Venture Group
       ASIN: B00ZDAJ34Q, Dog Car Seat Cover -Waterproof Non Slip Padded Quilted Protector with
                                                        1
Case 2:18-cv-02714-JPM-tmp Document 1-6 Filed 10/15/18 Page 3 of 3                PageID 70
Seat Anchors and Heat Straps

Devoted Doggy
ASIN: B00WDTU3AS, Devoted Doggy Deluxe Bucket Dog Seat Cover - Waterproof Material
Bucket Seat Protection With Skirt To The Floor - Fits Cars, SUVs and Trucks - Dogs Love
Unique Nonslip Backing With Seat Anchors

Lanyar
ASIN: B00WPDP62W, Microfiber Pet Seat Cover Hammock Dark Grey (Xx-large:64"x66")

Devoted Doggy
ASIN: B00UUUCORW, Devoted Doggy Premium Dog Seat Cover with Hammock Feature -
Waterproof Material for Back Seat Protection - Fits Cars, SUVs and Bench in Trucks - Dogs
Love Unique Nonslip Backing with Seat Anchors

Krunco, BLINQ
ASIN: B00AEB7FOY, Krunco Waterproof Pet Car Door Cover - Black, Two Options To Install-
Insert The Tabs Or Stick The Velcros. Fit All Vehicles.




                                             2
